Willard, A. J.
I concur in the foregoing judgment, but do not deem it necessary to pass upon the validity of the title involved. It is enough to defeat the present proceeding if the questions affecting the title are of sufficient gravity to render it proper that all the parties in interest should be brought before the Court.
Questions of that character, involving both legal and equitable principles, present themselves in the present case, while parties essential to their proper solution are not before the Court.